AO 245B (CASDRev. 08/13) Judgment in a Criminal Case                                                           FILED
                                                                                                               OCT 2 3 2018
                                      UNITED STATES DISTRICT Co
                                                                                                        CLERK, U.S. tl!STR!CT COURT
                                         SOUTHERN DISTRICT OF CALIFORNIA                              SOUTHERN DISTRICT OF C LIFORNIA
                                                                                                                                EPUTY
             UNITED STATES OF AMERICA                               JUDGMENT IN AC
                                 v.                                 (For Offenses Committed On or After November 1, 1987)
                 ALEJANDRO NAVA (2)
                                                                       Case Number:          l 6CR0729-BAS

                                                                    LEWIS MULLER
                                                                    Defendant's Attorney
REGISTRATION NO.                 56595298

D -
IZI pleaded guilty to count(s)         ONE (1) OF THE SUPERSEDING INDICTMENT

D was found guilty on count(s)
    after a plea of not guiltv.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                     Count
Title & Section                   Nature of Offense                                                                 Number(s)
21 USC 846, 841(a)(l)             CONSPIRACY TO DISTRIBUTE A CONTROLLED                                                I
                                  SUBSTANCE




     The defendant is sentenced as provided in pages 2 through                4            of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
D The defendant has been found not guilty on count(s)
IZi Count(s) REMAINING AND UNDERLYING                         are         dismissed on the motion of the United States.

      Assessment: $100.00
IZI


IZI   See fine page          D Forfeiture pursuant to order filed                                              , included herein.
       IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of
any material change in the defendant's economic circumstances.




                                                                                                                   l 6CR0729-BAS
    AO 245B (CASD Rev. 08/13) Judgment in a Criminal Case

    DEFENDANT:                      ALEJANDRO NAVA (2)                                                                            Judgment - Page 2 of 4
    CASE NUMBER:                    16CR0729-BAS


                                                                     PROBATION
The defendant is hereby sentenced to probation for a term of:
FIVE (5) YEARS.


     The defendant shall report to the probation office within 72 hours from the date of sentencing.
The defendant shall not commit another federal, state or local crime.
For offenses committed on or after September 13, 1994:
The defendant shall not illegally possess a controlled substance. The defendant shall refrain from any unlawful use of a controlled
substance. The defendant shall submit to one drug test within 15 days of placement on probation and at least two periodic drug tests
thereafter as determined by the court. Testing requirements will not exceed submission of more than 4 drug tests per month during the
term of probation, unless otherwise ordered by court.
          The above drug testing condition is suspended, based on the court's determination that the defendant poses a low risk of future
          substance abuse. (Check, if applicable.)
          The defendant shall not possess a firearm, ammunition, destructive device, or any other dangerous weapon.
          The defendant shall cooperate in the collection of a DNA sample from the defendant, pursuant to section 3 of the DNA Analysis
          Backlog Elimination Act of2000, pursuant to 18 USC section 3583(a)(7) and 3583(d).
          The defendant shall comply with the requirements of the Sex Offender Registration and Notification Act (42 U.S.C. § 16901, et
D         seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in which he or she
          resides, works, is a student, or was convicted of a qualifying offense. (Check if applicable.)
D         The defendant shall participate in an approved program for domestic violence. (Check if applicable.)

           If this judgment imposes a fine or a restitution obligation, it shall be a condition of probation that the defendant pay any such fine
     or restitution in accordance with the Schedule of Payments set forth in this judgment.
         The defendant shall comply with the standard conditions that have been adopted by this court. The defendant shall also comply
     with any special conditions imposed.
                                            STANDARD CONDITIONS OF PROBATION
     1)     the defendant shall not leave the judicial district without the permission of the court or probation officer;
     2)     the defendant shall report to the probation officer in a manner and frequency directed by the court or probation officer;
     3)     the defendant shall answer truthfully all inquiries by the probation officer and follow the instructions of the probation officer;
     4)     the defendant shall support his or her dependents and meet other family responsibilities;
     5)     the defendant shall work regularly at a lawful occupation, unless excused by the probation officer for schooling, training, or other acceptable
            reasons;
     6)     the defendant shall notify the probation officer at least ten days prior to any change in residence or employment;
     7)     the defendant shall refrain from excessive use of alcohol and shall not purchase, possess, use, distribute, or administer any controlled substance or
            any paraphernalia related to any controlled substances, except as prescribed by a physician;
     8)     the defendant shall not frequent places where controlled substances are illegally sold, used, distributed, or administered;
     9)     the defendant shall not associate with any persons engaged in criminal activity and shall not associate with any person convicted of a felony,
            unless granted permission to do so by the probation officer;
     10)    the defendant shall permit a probation officer to visit him or her at any time at home or elsewhere and shall permit confiscation of any contraband
            observed in plain view of the probation officer;
     11)    the defendant shall notify the probation officer within seventy-two hours of being arrested or questioned by a law enforcement officer;
     12)    the defendant shall not enter into any agreement to act as an informer or a special agent ofa law enforcement agency without the permission of
            the court; and
     13)    as directed by the probation officer, the defendant shall notify third parties of risks that may be occasioned by the defendant's criminal record or
            personal history or characteristics and shall permit the probation officer to make such notifications and to confirm the defendant's compliance
            with such notification requirement.



                                                                                                                                       16CR0729-BAS
AO 245B (CASD Rev. 08/13) Judgment in a Criminal Case

DEFENDANT:              ALEJANDRO NAVA (2)                                                   Judgment - Page 3 of 4
CASE NUMBER:            16CR0729-BAS




                                 SPECIAL CONDITIONS OF PROBATION

     1. Submit person, property, residence, office or vehicle to a search, conducted by a United States Probation
        Officer at a reasonable time and in a reasonable manner, based upon reasonable suspicion of contraband
        or evidence of a violation of a condition of release; failure to submit to a search may be grounds for
        revocation; the defendant shall warn any other residents that the premises may be subject to searches
        pursuant to this condition.

     2. Report vehicles owned or operated, or in which you have an interest, to the probation officer.




II
II
II




                                                                                                 16CR0729-BAS
AO 245S (CASD Rev. 08/13) Judgment in a Criminal Case

   DEFENDANT:              ALEJANDRO NAVA (2)                                                    Judgment - Page 4 of 4
   CASE NUMBER:            16CR0729-BAS

                                                     FINE


  The defendant shall pay a fine in the amount of      $3,000
                                                      ---'----'----~~~~~~-
                                                                                 unto the United States of America.

  Pay a fine in the amount of $3,000 through the Clerk, U.S. District Court. Payment of fine shall be forthwith.
  The defendant shall pay the fine during his probation at the rate of $100 per month. These payment schedules
  do not foreclose the United States from exercising all legal actions, remedies, and process available to it to
  collect the fine judgment at any time.

  Until fine has been paid, the defendant shall notify the Clerk of the Court and the United States Attorney's
  Office of any change in the defendant's mailing or residence address, no later than thirty (30) days after the
  change occurs.




  This sum shall be paid    1ZJ   Immediately.




  The Court has determined that the defendant       does        have the ability to pay interest. It is ordered that:
  D   The interest requirement is waived




                                                                                                              [Type text]
